                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

KELLY GRAJEK,

        Plaintiff,
                                                  Case No. 17-cv-705-jdp
   v.

HEIDI BLOYER, TRENT LANDT,
GARY BOUGHTON and MARK
KARTMAN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.


        /s/                                                7/23/2019
        Peter Oppeneer, Clerk of Court                     Date
